Citation Nr: 1709657	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to initial disability rating greater than 10 percent for tinnitus. 

2.  Entitlement to an initial compensable disability rating prior to July 14, 2015, and to a disability rating greater than 10 percent from July 14, 2015, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to June 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2015 decision, the Board denied entitlement to a disability rating greater than 10 percent for tinnitus.  The Veteran then appealed the April 2015 Board decision.  In an August 2016 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's April 2015 decision and remanded the claim regarding increased compensation for tinnitus to the Board for readjudication.  This matter is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2015 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation prior to July 14, 2015, and to a disability rating of 10 percent from July 14, 2015.  The Veteran submitted a timely notice of disagreement in April 2016 as to the assignment of these disability ratings.  However, the RO has not yet issued a statement of the case regarding this matter in response to the Veteran's April 2016 notice of disagreement.  Accordingly, the Veteran must be issued a statement of the case regarding the issue of entitlement to an initial compensable disability rating prior to July 14, 2015, and to a disability rating greater than 10 percent from July 14, 2015, for bilateral hearing loss.  Manlicon v. West, 12 Vet. App. 238 (1999).  

As discussed in the Court's August 2016 Memorandum Decision, the Court stated that the Board must provide adequate reasons and bases for its finding that referral for extraschedular consideration was not warranted.  Specifically, the Court noted that the Board must address the Veteran's report in the November 2011 VA audiology consult, in which the Veteran reported that his bilateral constant tinnitus is "bothersome" and causes him to sometimes experience the following:  difficulty concentrating and hearing people, anger and confusion due to tinnitus, complaining a great deal, trouble falling asleep at night, interference with ability to enjoy social activities and enjoy life, and difficulty reading.  The Court also noted that the Board must address the April 2012 VA examiner's notation that the Veteran's tinnitus has impacted his life by requiring him to use a sound machine at night to help him sleep and that his tinnitus is bothersome.  The Board also notes that in the July 2015 VA examination, the Veteran reported that the Veteran's ringing in his ears makes it difficult to fall back asleep if he wakes up in the middle of the night.  

To determine whether to refer the claim, the Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b).  This determination requires the satisfaction of the following elements:  (1) The evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thus, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  (2) The claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

In order for the Board to make a comparison between the level of severity and symptomatology of the service-connected tinnitus disability with the established criteria found in the rating schedule for that disability, there must be sufficient medical evidence for the Board to be able to distinguish the effects of the Veteran's service-connected tinnitus and hearing loss.  If a disability results in symptomatology that may be separately rated, there is no prohibition in assigning separate evaluations.  Here, however, the Veteran has subjectively attributed similar symptomatology to both tinnitus and hearing loss.  The Veteran was afforded a VA audiological examination in July 2015 regarding the matter of hearing loss, which the Board is remanding for issuance of a statement of the case, as discussed above.  In this July 2015 audiological report, the Veteran noted that his hearing loss causes difficulty with communicating and hearing people.  However, the Veteran has also attributed the symptom of difficulty hearing people to tinnitus.  Separate evaluations for this symptom would violate the rule against pyramiding, which does not allow for compensation of the same symptoms under separate diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  

Based on the medical evidence of record, it is unclear as to whether the Veteran's above described symptoms and resulting functional impairments thereof may be medically and separately attributed to his service-connected tinnitus or service-connected hearing loss disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  For purposes of determining whether referral of the issue of entitlement to an extraschedular rating for tinnitus is warranted, because the last VA examination did not provide enough detail for rating purposes, to include for purposes of avoiding violation of the rule against pyramiding, VA should afford the Veteran a new VA examination to determine the severity, symptomatology, and functional impairments of the Veteran's tinnitus, to include whether his symptoms may be separately attributed to the Veteran's tinnitus and hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the issue of entitlement to an initial compensable disability rating prior to July 14, 2015, and to a disability rating greater than 10 percent from July 14, 2015, for bilateral hearing loss.  

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Obtain outstanding relevant VA treatment records. 

3. Afterwards, please schedule the Veteran for a VA audiological examination to determine the severity of bilateral hearing loss.  Provide the VA examiner with the claims file for review of the case.  

After performing all necessary testing, the examiner is asked to address the severity and all symptoms of the Veteran's bilateral hearing loss under the normal VA protocol for such audiometric evaluations. 

The examiner is also asked to please address the effects and impacts of the Veteran's tinnitus on his ability to function on a day to day basis and in his job.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish and separately attribute the effects, to include symptoms and functional impairments thereof, of the service-connected tinnitus and of the separately service-connected bilateral hearing loss disability.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

	The examiner's attention is invited to the following:

a. The Veteran's report in the November 2011 VA audiology consult, in which the Veteran reported that his bilateral constant tinnitus is "bothersome" and causes him to sometimes experience the following:  difficulty concentrating and hearing people, anger and confusion due to tinnitus, complaining a great deal, trouble falling asleep at night, interference with ability to enjoy social activities and enjoy life, and difficulty reading.  

b. The April 2012 VA examiner's notation that the Veteran's tinnitus has impacted his life by requiring him to use a sound machine at night to help him sleep and that his tinnitus is bothersome.  

c. The July 2015 VA examination, in which the Veteran reported that the Veteran's ringing in his ears makes it difficult to fall back asleep if he wakes up in the middle of the night.  

The examiner is asked to provide complete rationale for all conclusions and opinions expressed.   

4. Complete the above development and any additional development that is deemed warranted.  Then, review the record, to include any evidence received since the last SSOC regarding tinnitus (to include the July 2015 VA examination), readjudicate the issue on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




